DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-3, 5-8, 10-11, 13-15 and 18-25 are pending in the application. Claim(3) 4, 9, 12 and 16-17 have been canceled. Newly added claims 21-25 are withdrawn as they depend on withdrawn claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carkhuff (US 5414237) in view of Dallavalle (US 2004/0149702)
As Per Claim 1, Carkshuff discloses a plasma torch [abstract] comprising: 
a first process gas flow chamber [Fig. 1, #26] in which at least a part of a proximal end portion of an electrode can reside [Fig. 3, #12]; 
a second process gas flow chamber [Fig. 1, #27] in which a distal end portion of the electrode can reside [Fig. 2, #12];
 a third process gas flow chamber [Fig. 1, #A below] that at least partially surrounds each of the first and second process gas flow chambers [Fig. 1, #26 & #27]; and 
a valve element [Fig. 3, #36] located inside the first process gas flow chamber [Fig. 1, #26] and transitional between a first axial position and a second axial position, when the valve element is in the first axial position the first process gas flow chamber is in fluid communication with the second process gas flow chamber and is also in fluid communication with the third process gas flow chamber [Claim 1; “… each said plenum inlet valve being mounted within said torch body in close proximity to said plenum and being operable between a closed position for preventing gas flow from said associated passageway into said plenum and an open position for allowing gas flow from said associated passageway into said plenum…” the reference clearly states that said valve is operable between an open and closed position. In the open position, the first passage way (26) is in fluid communication the third chamber (refer to annotated Fig. 1, #C below), while being able to selectively open the passage of that of the second chamber (27) as well, making all three chambers in fluid communication]; and, 
when the valve element is in the second axial position the first process gas flow chamber is not in fluid communication with the second process gas flow chamber and is in fluid communication with the third process gas flow chamber [Claim 1; “…whereby one said plenum inlet valve may be opened substantially simultaneously with closing of the other said plenum inlet valve so as to selectively introduce either the oxidizing or non-oxidizing gas…”; the reference clearly states that said valve is operable between an open and closed position. In the closed position, the first passage way (26) is blocked from the third chabmer (refer to annotated Fig. 1, #C below), while being able to selectively close the passage of that of the second chamber (27), making the only fluid communication between a first and third chamber.]. 
Carkshuff does not disclose the first and third process gas flow chambers being separated by at least one wall having one or more holes; 
a valve element in the first axial position a process gas entering the first process gas glow chamber flows to the second process chamber, when the valve is in the second axial position the first process gas flow chamber is in communication with the third process gas flow chamber via one of more holes.  
Dallavalle, much like Carkshuff, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses the first [Fig. 4, #4] and third process gas flow chambers [Fig. 2, #11] being separated by at least one wall [Fig. 4, #40] having one or more holes [Fig. 4, #39]. [Par. 43; “…a first hole 38 and a second hole 39 respectively giving onto the fourth chamber 11, and the outside of the torch 1 and separated from the second channel 14 by a sealing part 40 designed to form the connections between the second channel 14 and the first hole 38, or both the first 38 and second 39 holes….”]; and 
a valve element [Par. 44; “…the sealing part 40 may be ring-shaped, forming a valve which is mobile in the unit 37 between…”] in the first axial position a process gas [Par. 56; “…As regards the second operating fluid, this may consist of inert gases..”] entering the first process gas flow [Fig. 4, #4] chamber flows to the second process chamber [Fig. 4, #14; Par. 45; “…a first position allowing passage of the second fluid F2 towards the first hole 38, in which the seal 40 is distanced from the second channel 14 (by the pressure P1 of the second fluid F2), blocking the second hole 39, and allowing the second fluid F2 to flow along its external circumference, towards the first hole 38…”], when the valve [Fig. 4, #40] is in the second axial position the process gas flow chamber flows to the third process gas flow chamber [Fig. 4, #11] via one of more holes [Par. 46; “…second position for discharging the second fluid F2, in which the seal 40 blocks the second channel 14, allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 ( greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”]
Dallavalle discloses the benefits of the wall with holes in that it allows for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma torch as taught by Carkshuff in view of the torch as taught by Dallavalle to further include the first and third process gas flow chambers being separated by at least one wall having one or more holes and the valve element in the first axial position the first process gas glow chamber in fluid communication with the second process chamber, when the valve is in the second axial position the first process gas flow chamber is in communication with the third process gas flow chamber via one of more holes to allow for rapid torch starting that is faster and safer. [Par. 60]
As Per Claim 2, Carkshuff discloses wherein the second axial position is distal to the first axial position. [Col. 3, Lines 45-53; “…the first and second plenum inlet valves are check valves that have a sealing member biased against a sealing element in a normally closed position for preventing gas flow but which may be opened by gas pressure within the associated gas passageways. The sealing member may be a ball that is biased against the sealing member by a spring….” The reference clearly discloses that the valve moves from an open/closed position corresponding to the position of the sealing member (ball) biased against a spring. Thus it is clear that the difference positions of the valve must be distal to each other in accordance to moving towards/away via compression from the spring.]
As Per Claim 3, Carkshuff discloses wherein the valve element is continuously urged toward the first axial position. [Col. 3, Lines 45-53; “…whereby one said plenum inlet valve may be opened substantially simultaneously with closing of the other said plenum inlet valve so as to selectively introduce either the oxidizing or non-oxidizing gas...”; the reference clearly discloses selectively opening/closing the valves, thus, it is well within the capabilities of the reference for the valve to be in a state that is continuously urged towards the first axial position]
As Per Claim 5, Carkshuff discloses all limitations of the invention except wherein the first process gas flow chamber is configured to receive a process gas at a first pressure and at a second pressure, the second pressure being greater than the first pressure, the valve element configured to assume the first axial position when the process gas is delivered into the first process gas flow chamber at the first pressure, the valve element configured to assume the second axial position when the process gas is delivered into the first process gas flow chamber at the second pressure. 
Dallavalle, much like Carkshuff, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses wherein the first process gas flow chamber is configured to receive a process gas at a first pressure and at a second pressure , the second pressure being greater than the first pressure, [Par. 46; “…allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”]  the valve element configured to assume the first axial position when the process gas is delivered into the first process gas flow chamber at the first pressure, [Par. 45; “…a first position allowing passage of the second fluid F2 towards the first hole 38, in which the seal 40 is distanced from the second channel 14 (by the pressure P1 of the second fluid F2), blocking the second hole 39, and allowing the second fluid F2 to flow along its external circumference, towards the first hole 38, and the valve element configured to assume the second axial position when the process gas is delivered into the first process gas flow chamber at the second pressure. [Par. 46; “…a second position for discharging the second fluid F2, in which the seal 40 blocks the second channel 14, allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11, when a valve (not illustrated) for cutting off the fluid supply to the fourth chamber 11 is activated…”] 
Dallavelle discloses the benefits of the first and second pressure in that it allows rapid torch starting that is faster and safer. [Par. 60]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second position as taught by Carkshuff in view of the pressures as taught by Dallavelle to further include the first process gas flow chamber is configured to receive a process gas at a first pressure and at a second pressure, the second pressure being greater than the first pressure, the valve element configured to assume the first axial position when the process gas is delivered into the first process gas flow chamber at the first pressure, the valve element configured to assume the second axial position when the process gas is delivered into the first process gas flow chamber at the second pressure to allow rapid torch starting that is faster and safer. [Par. 60]
As Per Claim 6, Carkshuff discloses wherein the second process gas flow chamber [Fig. 2, #27] below] is located between an exterior surface of the distal end portion of the electrode [Fig. 1, #A below] below] and an interior surface of a tip [Fig. 1, #11] that at least partially surrounds the distal end portion of the electrode [Fig. 1, #A below] so that the second process gas flow chamber [Fig. 2, #27] forms at least a portion of a plasma arc chamber [Fig. 1, #I below] between the tip [Fig. 1, #11] and the electrode. [Fig. 1, #A below]

    PNG
    media_image1.png
    769
    603
    media_image1.png
    Greyscale


As Per Claim 7, Carkshuf discloses all limitations of the invention except wherein the at least one wall having the one or more holes is a part of the tip.
Dallavalle, much like Carkshuff, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses the at least one wall [Fig. 4, #40] having the one or more holes [Fig. 4, #39] is a part of the tip [Fig. 2, #1].
Dallavalle discloses the benefits of the wall with holes in that it allows for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma torch as taught by Carkshuff in view of the torch as taught by Dallavalle to further include the at least one wall having the one or more holes is a part of the tip to allow for rapid torch starting that is faster and safer. [Par. 60]
As Per Claim 8, Carkshuff discloses wherein at least a portion of the third process gas flow chamber [Fig. 1, #A below] is located between an exterior surface of the tip [Fig. 1, #11] and an interior surface of a shield cup that surrounds the tip [Fig. 1, #B below]  

    PNG
    media_image2.png
    1695
    1061
    media_image2.png
    Greyscale


 Carkshuff does not disclose that the third process gas flow chamber forms at least a portion of a shield gas flow path between the shield cup and the tip.
Dallavalle, much like Carkshuff, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses the third process gas flow chamber [Fig. 1, #11] forms at least a portion of a shield gas flow path between the shield cup and the tip. [Fig. 1, #5; Par. 38; “…the fifth and fourth chambers 12 and 11 are directly connected to a relative first 4 and second 14 supply channel respectively for the first gas F1…”]
Dallavalle discloses the benefits of the chambers in that it allows for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma torch as taught by Carkshuff in view of the torch as taught by Dallavalle to further include the third process gas flow chamber forms at least a portion of a shield gas flow path between the shield cup and the tip to allow for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60]
As Per Claim 10, Carkshuff discloses all limitations of the invention except when the valve element is in the first axial position, the valve element covers the one or more holes.
Dallavalle, much like Carkshuff, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses the valve element is in the first axial position, the valve element covers the one or more holes. [Claim 11; “…forming a valve which is mobile, inside the unit, between a first position allowing the passage of the second fluid towards the first hole, in which the seal is distanced from the second channel and blocks the second hole…”]
Dallavalle discloses the benefits of the holes in that it allows for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma torch as taught by Carkshuff in view of the torch as taught by Dallavalle to further include when the valve element is in the first axial position, the valve element covers the one or more holes to allow for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60]
As Per Claim 11, Carkshuff discloses wherein the valve element [Fig. 3, #12] is disposed between a distal end of the first process gas flow chamber [Fig. 3, #26] and a proximal end of the second process gas flow chamber [Fig. 3, #27] including a distal facing surface [refer to annotated Fig. 3, #I below] that faces the second process gas flow chamber [Fig. 3, #27] the distal facing surface [refer to annotated Fig. 3, #I below] being configured to close a path from the first process gas flow chamber [Fig. 1, #26] to the second process gas flow chamber [Fig. 1, #27] when the valve element is in the second axial position. [Claim 1; “…whereby one said plenum inlet valve may be opened substantially simultaneously with closing of the other said plenum inlet valve so as to selectively introduce either the oxidizing or non-oxidizing gas…”]

    PNG
    media_image3.png
    1645
    991
    media_image3.png
    Greyscale


As Per Claim 13, Carkshuff discloses wherein a tip [Fig. 1, #11] that at least partially surrounds the distal end portion of the electrode [Fig. 1, #12] includes an inner peripheral shoulder adjacent [refer to annotated Fig. 1, #A below] the opening on which a portion of the distal facing surface of the valve element rests [Fig. 1, #36] when the valve element is in the second axial position. [Claim 1; “…whereby one said plenum inlet valve may be opened substantially simultaneously with closing of the other said plenum inlet valve so as to selectively introduce either the oxidizing or non-oxidizing gas…”; the reference clearly states that said valve is operable between an open and closed position. In the closed position, the first passage way (26) is blocked from the third chamber (refer to annotated Fig. 1, #C below), while being able to selectively open the passage of that of the second chamber (27), that being, while closed, will clearly rest in a position on the sides (shoulders) of the tip to block the opening.].

    PNG
    media_image4.png
    1645
    991
    media_image4.png
    Greyscale



Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carkhuff (US 5414237) in view of Dallavalle (US 2004/0149702) in further view of Asmussen (US 4906900)
As Per Claim 14, Carkshuff discloses all limitations except wherein the one or more holes are holes of the first a second size, the at least one wall further comprises one or more holes of a first size that is smaller than the second size, and wherein: the one or more holes of the first size are configured to permit a first flow rate of a process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the first axial position; and 
the one or more holes of the second size are configured to permit a second flow rate of the process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the second axial position, the second flow rate being greater than the first flow rate.
Dallavalle, much like Carkshuff, pertains to a plasma torch with an electrode and multiple chambers. [abstract] 
Dallavalle discloses the one or more holes are holes of the first and second size, the at least one wall further comprises, and wherein: 
the one or more holes of the first size are configured to permit a first flow rate of a process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the first axial position [Claim 11; “…a valve which is mobile, inside the unit, between a first position allowing the passage of the second fluid towards the first hole, in which the seal is distanced from the second channel and blocks the second…”] and 
the one or more holes of the second size are configured to permit a second flow rate of the process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the second axial position [Par. 46; “…a second position for discharging the second fluid F2, in which the seal 40 blocks the second channel 14, allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”], the second flow rate being greater than the first flow rate. [Par. 46; “…allowing direct communication between the first and second holes 38 and 39 by means of the action of the pressure P2 (greater than the pressure P1) of the second fluid F2 arriving from the fourth chamber 11…”; the reference clearly discloses that the liquid is allowed to communicate between a first and second hole in the second position (second flow rate) to a higher pressure, as opposed the first flow rate being just the first hole and the second hole block. Considering that the second pressure of the second flow rate is higher than that of the first pressure of the first rate, and that pressure and flow rate are directly proportional, it’s clear that the second flow rate is higher than that of the first]
Dallavalle discloses the benefits of the holes in that it allows for selective passage of operating fluid which further allows rapid torch starting that is faster and safer. [Par. 60] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the plasma torch as taught by Carkshuff in view of the torch as taught by Dallavalle to further include the one or more holes are holes of the first and second size, and wherein the one or more holes of the first size are configured to permit a first flow rate of a process gas from the first process gas flow chamber into the third process gas flow chamber when the valve element is in the first axial position.
Neither Dallavalle nor Carkshuff disclose that one or more holes of a first size that is smaller than the second size.
Asmussen, much like Dallavalle and Carkshuff, pertains to a plasma generating apparatus. [abstract] 
Asmussen discloses one or more holes of a first size that is smaller than the second size. [Col. 9, Lines 10-15; “…an array of rather large holes (about 1/16" to 1/4" or 0.159 to 0.635 cm)…”] 
Asmussen discloses the benefits of the first size being smaller than a second size in that it allows the plasma to freely diffuse. [Col. 9, Lines 12-16] 
Therefore, it would been obvious to one with ordinary skill in the art to modify the teachings of the one or more holes as taught by Carkshuff and Dallavalle in view of the holes as taught by Asmussen to further include that one or more holes of a first size that is smaller than the second size to allow the plasma to freely diffuse. [Col. 9, Lines 12-16] 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carkhuff (US 5414237) in view of Dallavalle (US 2004/0149702) in further view of Kowalsky (US 2015/0225833)
As Per Claim 15, Dallavalle and Carkshuff disclose all limitations of the invention except wherein the first pressure is less than 100 psig and the second pressure is greater than 100 psig.
Kowalsky, much like Dallavalle and Carkshuff, pertains to a hybrid plasma torch. [abstract] 
Kowalsky discloses the first pressure is less than 100 psig and the second pressure is greater than 100 psig. [Par. 67-68; “…the main gas has a pressure of 300 psig (second pressure; the pressure reads on the range “greater than 100 psig (refer to MPEP 2131.03))…the method as broadly disclosed above, wherein the carrier gas has a pressure between 50 psig and 600 psig (first pressure; the range recited overlaps the range of “less than 100 psig” (refer to MPEP 2131.03)]
Kowalsky discloses the benefits of the pressure in that it causes flow of the gasses to accelerate the directing of gas in the plasma torch. [Par. 70]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second pressure as taught by Dallavalle and Carkshuff in view of the pressures as taught by Kowalsky to further include wherein the first pressure is less than 100 psig and the second pressure is greater than 100 psig to accelerate the directing of gas in the plasma torch. [Par. 70]
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carkhuff (US 5414237) in view of Dallavalle (US 2004/0149702) in further view of Enyedy (US 5796067)
As Per Claim 18, Carkshuff discloses all limitations of the invention except wherein the valve element includes a proximal facing surface and a peripheral sidewall extending in an axial direction between the proximal facing surface and the distal facing surface, the peripheral sidewall including a plurality of peripheral recesses that extend between and through the proximal facing surface and the distal facing surface, a process gas flow being permitted through the plurality of peripheral recesses when the valve element is in the first axial position, the process gas flow not being permitted through the plurality of peripheral recesses when the valve element is in the second axial position. 
Enyedy, much like Carkshuff, pertains to a plasma arc torch. [abstract] 
Enyedy discloses the valve element [Fig. 11, #244] includes a proximal facing surface [Fig. 11, #A below] and a peripheral sidewall [Fig. 1, #B below] extending in an axial direction between the proximal facing surface [Fig. 1, #A below] and the distal facing surface [Fig. 1, #C below], the peripheral sidewall including a plurality of peripheral recesses  [Fig. 11, #246] that extend between and through the proximal facing surface [Fig. 11, #A below] and the distal facing surface [Fig. 11, #B below], a process gas flow being permitted through the plurality of peripheral recesses when the valve element is in the first axial position, the process gas flow not being permitted through the plurality of peripheral recesses when the valve element is in the second axial position. [Col. 18; Lines 58-65; “…When switch 210 is opened to de-energize the solenoid coil, a compression spring 248 biases valve member 244 upwardly from the position shown in FIG. 11 to a position in which recess 246 provides communication between radial ports 234 and 238 and in which position operating air under pressure can flow through inlet passageway 232 and to chamber 228 beneath piston member 224,…”; the reference clearly discloses a position in which the recess are blocked, and a position in which a recess provides communication in accordance to a compression spring.]

    PNG
    media_image5.png
    1162
    777
    media_image5.png
    Greyscale

Enyedy, much like Carkshuff, pertains to a plasma arc torch. [abstract] 
Enyedy discloses the benefits of the recesses in that they efficiently allow for said processing gas to able to flow through the valve. [Col. 18, Lines 60-65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the valve as taught by Carkshuff in view of the valve as taught by Enyedy to further include wherein the valve element includes a proximal facing surface and a peripheral sidewall extending in an axial direction between the proximal facing surface and the distal facing surface, the peripheral sidewall including a plurality of peripheral recesses that extend between and through the proximal facing surface and the distal facing surface, a process gas flow being permitted through the plurality of peripheral recesses when the valve element is in the first axial position, the process gas flow not being permitted through the plurality of peripheral recesses when the valve element is in the second axial position to efficiently allow for said processing gas to able to flow through the valve. [Col. 18, Lines 60-65]
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered.
The examiner would like to note, that no specific agreement was made in the interview dated Janurary 24, 2022, and that possible amendments were discussed.
Upon further examination of the prior art in light of the amendments made to the claims, the claim amendments are not sufficient to overcome the previous prior art rejections. 
Applicants asserts that the gas exiting passage 26/27 flows into plenum 41, towards an orifice that defines an exit of the torch head and does not form a process gas flow chamber. 
However, the instant application defines said “process gas flow chamber” as being the portion (82) under the two valves and extending to the tip. As clearly shown in the Office Action, the prior art discloses the same arrangement, and that the second gas flow chamber (27) at least defines a portion of said gas flow chamber, being the area under the valves. 
The examiner would also like to note that inclusion of language “distal end” in reference to the location of the valve element is broad, and that no specific distance/structural reference was given that limits what can be considered a “distal end”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM, can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                               
                                                                                                                                                                                                                                                                                                                                               
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761